Citation Nr: 1432646	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-22 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to August 1973, May 1976 to April 1986, and October 1990 to August 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2009 and January 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  Jurisdiction of the claim currently resides with the RO in Detroit, Michigan.

The December 2009 rating decision granted service connection for diabetes mellitus and assigned a 20 percent rating, effective November 6, 2009.  The January 2010 rating decision denied service connection for both PTSD and obstructive sleep apnea.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claim of entitlement to service connection for PTSD, the record contains evidence of a diagnosis of PTSD.  Notably, a September 2009 VA social work note notes an impression of PTSD, chronic.  Also noted was that the Veteran complained of several medical problems that could potentially be stress related, but that they need to medically evaluated.  Further noted was that the Veteran reported combat related stressors from his service in Vietnam.  An October 2009 VA mental health medication management note reflects that the Veteran was being evaluated for PTSD.  It was noted that the Veteran experienced combat in Vietnam, that he tries to avoid thinking about it, and that does not want to talk about it.  The Axis I diagnosis was PTSD.  In contrast, the Veteran underwent a VA examination in January 2011.  The examiner determined that PTSD was not found.  The examiner provided no nexus opinion.

The Veteran's service records show that his military occupational specialty was intelligence specialist in Infantry Operations.  Moreover, he served in Vietnam from October 1971 to June 1972.  His last uit assignment was C Troop, First Battallion, 10th Cavalry.  However, other service personnel records show that he was awarded the Bronze Star Medal for his service in Vietnam for "meritorious service in connection with military operations against a hostile force."  At that time he was noted to be in D Troop, 7/17th Air Cavalry.  Unit Histories for D Troop 17th Cavalry from 1972 to 1973 confirm participation in combat.  As such, a stressor related to combat is conceded in this case.

Under the circumstances, the Board finds that a remand is required in order to obtain a medical opinion as to whether the Veteran's PTSD, which was diagnosed in September and October 2009, is etiologically related to service, to include the conceded combat stressors which occurred during the Veteran's service in Vietnam.  

As the Veteran has indicated that he is seeking service connection for obstructive sleep apnea as secondary to his PTSD, these issues are inextricably intertwined and therefore, the issue of entitlement to obstructive sleep apnea must be deferred pending adjudication of the PTSD claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  

With respect to the claim for a higher initial rating for diabetes mellitus, currently rated as 20 percent disabling, the Veteran indicated in his August 2011 VA Form 9 that his diabetes mellitus requires regulation of his activities, therefore warranting a higher 40 percent rating.  The evidence of record includes a November 2010 VA examination which reflects that the Veteran denied any diet or activity restrictions to manage his diabetes.  A September 2010 VA treatment record notes that the Veteran was started on insulin.  A February 2010 VA treatment record notes that the Veteran had been exercising more.  The record also contains a January 2010 VA treatment record which reflects that the Veteran had been counseled regarding the benefits of increased physical activity levels as appropriate.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  Therefore, a remand is required for a new VA examination to determine the current level of severity of the Veteran's diabetes mellitus.

The most recent VA treatment records in the claims file are from September 2010.  As such, up to date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dating from September 2010 to the present from all appropriate VA Medical Facilities, to include from the VA Medical Centers in Little Rock, Arkansas and Detroit, Michigan, and associate them with the claims file.

2.  Return the claims file to the January 2011 VA examiner or suitable substitute in order to obtain a medical opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran has a psychiatric disability, to include PTSD (diagnosed by a psychiatrist in October 2009 and by a social worker in September 2009) related to the Veteran's active service, to include the Veteran's stressor involving combat in Vietnam, which has been conceded. 

The VA examiner is requested to provide a thorough rationale for the opinions provided.  The VA examiner should review the claims file and this fact should be noted in the accompanying medical report.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the VA examiner is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided, and identify what additional development, if any, would facilitate rendering such an opinion. 

If the VA examiner determines that another examination is necessary to provide the above requested opinion(s) then one should be scheduled.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected diabetes mellitus.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  The examiner should specifically address: 

a. Whether the Veteran's diabetes mellitus requires insulin, restricted diet, and/or the regulation of occupational and recreational activities; 

b. Whether the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions.  If so, the examiner should note the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes; and 

c. Whether the Veteran's diabetes mellitus requires more than one daily injection of insulin or involves the progressive loss of weight and strength. 

The examiner should also evaluate and discuss the severity of any and all complications of diabetes mellitus that the Veteran experiences, apart from the separately evaluated peripheral neuropathy of the lower extremities and erectile dysfunction. 

3.  Thereafter, the RO should readjudicate the issues on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



